Order filed July 7, 2015.




                                       In The

                    Fourteenth Court of Appeals
                                     ____________

                              NO. 14-15-00540-CV
                              NO. 14-15-00541-CV
                                     ____________

             IN RE MATTHEW WALTER MAHONEY, Relator


                    On Appeal from the 247th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2006-45711

                                      ORDER

      On June 23, 2015, relator Matthew Walter Mahoney filed both a petition for
writ of habeas corpus and a petition for writ of mandamus with this court. See
Tex. Gov’t Code Ann. § 22.221 (West 2004); see also Tex. R. App. P. 52. Relator
asks this court to order the Honorable John Schmude, Judge of the 247th Judicial
District Court, Harris County, Texas, to vacate the trial court’s February 6, 2015
order holding relator in contempt.
      It appears from the facts stated in the petitions that relator’s request for relief
requires further consideration and that relator will be prejudiced unless immediate
temporary relief is granted. See Tex. R. App. p. 52.8(b), 52.10.

      We therefore ORDER that the July 8, 2015 proceeding at 9:30 a.m. on the
motion to revoke suspension of relator’s commitment be stayed in trial court cause
number 2006–45711, styled In re K.M.M. & M.W.M. Such proceeding is stayed
until final decision by this court of relator’s petitions for writ of habeas corpus and
writ of mandamus, or until further orders of this court.

      A response to the petitions is hereby requested to be filed on or before
July 21, 2015.

                                        PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Busby. (Jamison, J.,
would vote to deny relator’s motion to stay).